                         UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF TEXAS MCALLEN DIVISION

DIAMOND OFFSHORE SERVICES        §
COMPANY & DIAMOND OFFSHORE       §
(USA) L.L.C.                     §
       Plaintiffs,               §
                                 §
vs.                              §                   CIVIL ACTION NO. 7:10-168
                                 §
HSBC BANK USA, N.A., HSBC MEXICO §
S.A. & CONADAT ISAIAS            §
GOMEZ BERMAN                     §
       Defendants.               §

                       NOTICE OF RELEASE OF JUDGMENT

  TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiffs Diamond Offshore Services Company and Diamond Offshore

  (USA) L.L.C (collectively “Plaintiffs”) by their attorney, Leah T. Rudnicki and notifies that the

  Final Judgment entered in the above styled action [See Doc. No. 18] by this Court is hereby

  released.



                                                       Respectfully submitted,


                                                       /s/ Leah T. Rudnicki
                                                       Leah T. Rudnicki
                                                       State Bar No.: 2403387
                                                       Federal Bar No.: 32048
                                                       THE RUDNICKI FIRM
                                                       6305 Waterford Blvd., Suite 325
                                                       Oklahoma City, OK 73118
                                                       Telephone (405) 445-7422
                                                       Facsimile (405) 445-7421
                                                       Email: leah@rudnickifirm.com

                                                       ATTORNEY FOR PLAINTIFFS




                                               12
                           CERTIFICATE OF SERVICE

        All counsel of record have been provided with a true and complete copy of this motion
on this 31st day of March, 2020, as required by the Federal Rules of Civil Procedure.

       Michael J. Garza
       Law Office of Michael J. Garza, P.C.
       6521 N. 10th Street, Suite F
       McAllen, Texas 78504
       Telephone: (956) 994-3100
       Fax: (956) 994-3174

       Attorneys for Defendant

                                                   ATTORNEY FOR DEFENDANT
                                                   /s/ Leah T. Rudnicki
                                                   Leah T. Rudnicki




                                              12
